ACCEPTED
                                                                          01-14-00898-CR
                                                                 FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                     2/6/2015 10:33:10 AM
                                                                      CHRISTOPHER PRINE
                                                                                   CLERK



                   Number-01-14-00898-Cr
                             in the                        FILED IN
                                                    1st COURT OF APPEALS
                      Court of Appeals                  HOUSTON, TEXAS
                         for the                    2/6/2015 10:33:10 AM
                    First District of Texas         CHRISTOPHER A. PRINE
                      at Houston, Texas                     Clerk




                        Number 1050633
                   In the 179th District Court
                of Harris County, Texas


                  Jose Cristino Hernandez, Jr.
                           Appellant
                               V.
                     The State of Texas
                         Appellee




Appellant’s Motion to Extend Time to File His Original Brief




                                          Appointed Counsel :
                                          Ellis McCullough
                                          TBN 13501000
                                          4008 Louetta Road #365
                                          Spring, Texas 77388
                                          (281)433-9240
      Comes now Ellis McCullough, Attorney of Record, for Appellant and would

request additional time to prepare his Original Brief and would show:

      1. The date for filing Appellant’s Original Brief has past.

      2. Counsel is writing the Original Brief in Richardson v. State and has

several trial cases pending and would request an extension of forty five days to file

Appellants Original Brief.

      Wherefore Counsel prays for forty five days additional time to file

Appellant’s brief.


                                                  Respectfully Submitted,

                                       /Ellis McCullough/
                                                   Ellis McCullough
                                                   TBN 13501000
                                                   4008 Louetta Rd., #365
                                                    Spring, Texas 77388
                                                    (281)433-9240




                                          2